Exhibit 10.2
EXECUTION VERSION


May 17, 2018
Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile: +44(20) 77736461
Telephone: +44 (20) 777 36810
c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019
Telephone: +1 212 412 4000


To:
Ligand Pharmaceuticals Incorporated

3911 Sorrento Valley Blvd, Suite 110
San Diego, CA 92121
Attention: General Counsel
        Telephone No.:     858-550-7835
Facsimile No.:    858-550-7272


Re:
Base Issuer Warrant Transaction

    
Ladies and Gentlemen:


The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Barclays Bank PLC
(“Dealer”) through its agent Barclays Capital Inc. and Ligand Pharmaceuticals
Incorporated (“Issuer”). This communication constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. Barclays is authorized
by the Prudential Regulation Authority and regulated by the Financial Conduct
Authority and the Prudential Regulation Authority. Barclays is not a member of
the Securities Investor Protection Corporation.
1.This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.
This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the ISDA 2002 Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation and the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Issuer with a “Threshold
Amount” of USD 35 million and to Dealer with a Threshold Amount of 3% of the
stockholders’ equity of Dealer, in each case, as if (x) the phrase “, or
becoming capable at such time of being declared,” were deleted from Section
5(a)(vi)(1) of the Agreement, (y) the term “Specified Indebtedness” had the
meaning specified in Section 14 of the Agreement, except that such term did not
include obligations in respect of deposits received in the ordinary course of a
party’s banking business and (z) the following language shall be added to the
end of such Section 5(a)(vi): “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were


    

--------------------------------------------------------------------------------




available to enable the party to make the payment when due; and (iii) the
payment is made within two Local Business Days of such party’s receipt of
written notice of its failure to pay.”). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.
2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms:
Trade Date:
May 18, 2018

Effective Date:
May 22, 2018, or such other date as agreed between the parties, subject to
Section 8(n) below

Components:
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

Warrant Style:
European

Warrant Type:
Call

Seller:
Issuer

Buyer:
Dealer

Shares:
The common stock of Issuer, par value USD 0.001 per share (Ticker Symbol:
“LGND”).

Number of Warrants:
For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:
One Share per Warrant

Strike Price:
As provided in Annex A to this Confirmation. Notwithstanding anything to the
contrary in the Agreement, this Confirmation or the Equity Definitions, in no
event shall the Strike Price be subject to adjustment to the extent that, after
giving effect to such adjustment, the Strike Price would be less than USD
191.13, except for any adjustment pursuant to the terms of this Confirmation and
the Equity Definitions in connection with stock splits or similar changes to
Issuer’s capitalization.

Premium:
As provided in Annex A to this Confirmation.

Premium Payment Date:
The Effective Date

Exchange:
NASDAQ Global Market

Related Exchange:
All Exchanges

Procedures for Exercise:


2


        

--------------------------------------------------------------------------------




In respect of any Component:
Expiration Time:
Valuation Time

Expiration Date:
As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not already deemed to be an Expiration Date in respect of any other Component of
the Transaction hereunder; and provided further that if the Expiration Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its commercially reasonable discretion that the Final
Disruption Date shall be the Expiration Date (irrespective of whether such date
is an Expiration Date in respect of any other Component for the Transaction)
and, notwithstanding anything to the contrary in this Confirmation or the
Definitions, the VWAP Price for such Expiration Date shall be the prevailing
market value per Share determined by the Calculation Agent in a commercially
reasonable manner. “Final Disruption Date” has the meaning provided in Annex A
to this Confirmation. Notwithstanding the foregoing and anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent, acting commercially reasonably, may determine that
such Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make commercially reasonable adjustments to the Number
of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the second preceding sentence as the Expiration Date for the
remaining Warrants for such Component, and (ii) the VWAP Price for such
Disrupted Day shall be determined by the Calculation Agent based on transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of such Market Disruption Event on such day. Any Scheduled Trading Day on which,
as of the date hereof, the Exchange is scheduled to close prior to its normal
close of trading shall be deemed not to be a Scheduled Trading Day; if a closure
of the Exchange prior to its normal close of trading on any Scheduled Trading
Day is scheduled following the date hereof, but prior to the open of the regular
trading session of the Exchange on such day, then such Scheduled Trading Day
shall be deemed to be a Disrupted Day in full. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring in respect of an
Expiration Date.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


3


        

--------------------------------------------------------------------------------




Regulatory Disruption:
Any event that Dealer, in its commercially reasonable discretion, based on
advice of counsel, determines makes it appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer in good faith in relation to such
requirements), for Dealer to refrain from or decrease any market activity in
connection with the Transaction. Dealer shall notify Issuer as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Automatic Exercise:
Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
To be provided by Issuer.

Settlement Terms:
In respect of any Component:


Settlement Currency:
USD

Net Share Settlement:
On each Settlement Date, Issuer shall, subject to Section 8(d)(ii), deliver to
Dealer a number of Shares equal to the Number of Shares to be Delivered for such
Settlement Date to the account specified by Dealer and cash in lieu of any
fractional shares valued at the VWAP Price on the Valuation Date corresponding
to such Settlement Date.

Number of Shares to be Delivered:
In respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess, if any, of the VWAP Price on the Valuation
Date occurring in respect of such Exercise Date over the Strike Price divided by
(B) such VWAP Price.

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than noon (local time in New York City) on the relevant Settlement Date.
VWAP Price:
For any Valuation Date, the dollar volume weighted average price per Share for
such Valuation Date based on transactions executed during such Valuation Date,
as reported on Bloomberg Page “LGND <Equity> AQR” (or any successor thereto) or,
in the event such price is not so reported on such Valuation Date for any reason
or is manifestly incorrect, as determined by the Calculation Agent using a
volume weighted method in a commercially reasonable manner.

Other Applicable Provisions:
The provisions of Sections 1.27, 9.1(c), 9.8, 9.9, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations,



4


        

--------------------------------------------------------------------------------




limitations or requirements under applicable securities laws arising as a result
of the fact that Seller is the Issuer of the Shares), 9.12 and 10.5 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.
Adjustments:
In respect of any Component:
Method of Adjustment:
Calculation Agent Adjustment

Extraordinary Dividend:
Any Dividend that has an ex-dividend date occurring on or after the Trade Date
and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder.

Dividend:
Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

Extraordinary Events:
Consequences of Merger Events:
(a)
Share-for-Share:    Modified Calculation Agent Adjustment

(b)
Share-for-Other:    Cancellation and Payment (Calculation Agent Determination)

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment; provided that, in
its commercially reasonable discretion, the Calculation Agent may elect
Cancellation and Payment (Calculation Agent Determination) for all or any part
of the Transaction.

Tender Offer:
Applicable

Consequences of Tender Offers:
(a)
Share-for-Share:    Modified Calculation Agent Adjustment

(b)
Share-for-Other:    Modified Calculation Agent Adjustment

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment.

Composition of
Combined Consideration:
Not Applicable; provided that, notwithstanding Sections 12.1(f) and 12.5(b) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by a holder of the Shares, the Calculation Agent will determine such
composition.



Modified Calculation
Agent Adjustment:
If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in “Issuer” hereunder being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Dealer, the Issuer of the Affected Shares and the
entity that will be the Issuer of the New Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its commercially reasonable
discretion, to be reasonably necessary



5


        

--------------------------------------------------------------------------------




or appropriate to allow Dealer to continue as a party to the Transaction
(assuming a commercially reasonable hedge position), as adjusted under Section
12.2(e)(i) of the Equity Definitions, and to preserve its hedging or hedge
unwind activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer in good faith in relation to such requirements), and if such conditions
are not met or if the Calculation Agent determines that no adjustment that it
could make under Section 12.2(e)(i) of the Equity Definitions will produce a
commercially reasonable result, then the consequences set forth in Section
12.2(e)(ii) of the Equity Definitions shall apply.
Consequences of Announcement
Events:
If an Announcement Event occurs, then on a date occurring a commercially
reasonable period of time (which may, for the avoidance of doubt, mean the
period of time ending on the occurrence of the relevant Merger Event, Tender
Offer or Acquisition Transaction or the earlier termination or settlement of all
or a portion of the Transaction) after the date of the relevant Announcement
Event (the “Announcement Event Adjustment Date”)” in respect of each Option, the
Calculation Agent will determine the cumulative economic effect on such Option
of the Announcement Event, if any (without duplication in respect of any other
adjustment or cancellation valuation made pursuant to the Equity Definitions,
hereunder or under the Agreement, regardless of whether the Announcement Event
actually results in a Merger Event, Tender Offer or Acquisition Transaction, and
taking into account such factors as the Calculation Agent shall determine
appropriate, including, without limitation, changes in volatility, expected
dividends or liquidity relevant to the Shares or the Transaction for the period
from the time immediately prior to such Announcement Event to the relevant
Announcement Event Adjustment Date, and taking into account a commercially
reasonable Hedge Position with respect to the Transaction). If the Calculation
Agent determines that such cumulative economic effect on any Option is material,
then on the Announcement Event Adjustment Date for such Option, the Calculation
Agent shall make such adjustment to the terms of the Transaction as the
Calculation Agent determines appropriate to account for such cumulative economic
effect and determine the effective date of such adjustment. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable.

Announcement Event:
(i) The public announcement by any entity of (x) any transaction or event that,
if completed, would constitute a Merger Event or Tender Offer, (y) any
acquisition by Issuer or any of its subsidiaries where the aggregate
consideration exceeds 35% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction, (ii)
the public announcement by Issuer of an intention to solicit or enter into, or
to



6


        

--------------------------------------------------------------------------------




explore strategic alternatives or other similar undertaking that may include, a
Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by any entity of a withdrawal, discontinuation,
termination or other change to a transaction or intention that is the subject of
an announcement of the type described in clause (i) or (ii) of this sentence, as
determined, in each case, by the Calculation Agent.  For purposes of this
definition of “Announcement Event,” the remainder of the definition of “Merger
Event” in Section 12.1(b) of the Equity Definitions following the definition of
“Reverse Merger” therein shall be disregarded.
    
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and (b)
the phrase “and (iii) issued by a corporation organized under the laws of the
United States, any State thereof or the District of Columbia” shall be inserted
immediately prior to the period.



Nationalization, Insolvency
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (x) adding the words “(including, for the
avoidance of doubt and without limitation, adoption or promulgation of new
regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (y) adding the words “or any Hedge
Positions” after the word “Shares” in the clause (X) thereof and (z) adding the
words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating to,” after the words “obligations under” in clause (Y) thereof.

(b)
Failure to Deliver:    Applicable

(c)
Insolvency Filing:    Applicable

(d) Hedging Disruption:
Applicable; provided that:

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:


7


        

--------------------------------------------------------------------------------




“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
(e)
Increased Cost of Hedging:    Not Applicable

(f)
Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:    As provided in Annex A to this Confirmation.
(g)
Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:    As provided in Annex A to this Confirmation.
Hedging Party:
Dealer for all applicable Potential Adjustment Events and Extraordinary Events

Determining Party:
Dealer for all applicable Extraordinary Events

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

3.
Calculation Agent:    Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
written request by Issuer, the Calculation Agent shall promptly (but in any
event within five Scheduled Trading Days) provide to Issuer by email to the
email address provided by Issuer in such request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential data or information or any proprietary or
confidential models used by it for such determination or calculation.

4.    Account Details:
Dealer Payment Instructions:
Bank: Barclays Bank plc NY

ABA# 026 00 2574
BIC: BARCUS33
Acct: 50038524
Beneficiary: BARCGB33
Ref: Barclays Bank plc London Equity Derivatives


Issuer Payment Instructions:        To be provided by Issuer.
5. Offices:


8


        

--------------------------------------------------------------------------------




The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party
The Office of Issuer for the Transaction is: Not applicable
6.    Notices: For purposes of this Confirmation:
(a)    Address for notices or communications to Issuer:
To:        Ligand Pharmaceuticals Incorporated
3911 Sorrento Valley Blvd, Suite 110
San Diego, CA 92121
Attn:        Charles S. Berkman
Telephone:    858-550-7835
Facsimile:    858-550-7272


(b)    Address for notices or communications to Dealer:
Barclays Capital Inc.
745 Seventh Ave.
New York, NY 10019
Attention: Legal Department – Equity Derivatives
Telephone: (+1) 212-412-4000
Facsimile: (+1) 212-412-7519


with a copy to:


Barclays Capital Inc.
745 Seventh Ave.
New York, NY 10019
Attn:    Paul Robinson
Telephone:    (+1) 212-526-0111
Facsimile:    (+1) 917-522-0458


and


Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile: 44(20) 777 36461
Phone: 44(20) 777 36810


7.    Representations, Warranties and Agreements:
(a)        In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, Dealer as follows:
(i)    On the Trade Date and any date on which Issuer makes an election
hereunder, (A) Issuer is not aware of any material nonpublic information
regarding Issuer or the Shares and (B) all reports and other documents filed by
Issuer with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), when considered as a
whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
(ii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Dealer is not making any representations
or warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity


9


        

--------------------------------------------------------------------------------




and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project.
(iii)    On or reasonably promptly following the Trade Date, Issuer shall
deliver to Dealer a resolution of Issuer’s board of directors or any committee
thereof (together with a resolution of Issuer’s board of directors authorizing
such committee to take such actions) authorizing the Transaction and such other
certificate or certificates as Dealer shall, prior to the Trade Date, reasonably
request.
(iv)    Issuer is not entering into this Confirmation nor making any election
hereunder to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.
(v)    Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.
(vi)    On the Trade Date, (A) the assets of Issuer at their fair valuation
exceed the liabilities of Issuer, including contingent liabilities, (B) the
capital of Issuer is adequate to conduct the business of Issuer and (C) Issuer
has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature.
(vii)    From and after the date of the Available Shares Notice (as defined
below), Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below), and prior to the date of
the Available Shares Notice, Issuer shall not take any action to decrease the
number of Available Shares below the number of Available Shares on the Effective
Date.
(viii)    The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of May 17, 2018, between Issuer and Goldman Sachs & Co. LLC and
Barclays Capital Inc., as representatives of the Initial Purchasers party
thereto are true and correct and are hereby deemed to be repeated to Dealer as
if set forth herein.
(ix)    Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.
(x)    Unless Issuer has delivered the Available Shares Notice prior to the
first Expiration Date, during the period starting on the first Expiration Date
and ending on the last Expiration Date (the “Settlement Period”), the Shares and
any securities that are convertible into, or exchangeable or exercisable for,
Shares will not be subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act, unless Issuer has provided written notice
(which notice shall be deemed to contain representations and warranties that, as
of the time such notice is given, (i) Issuer is not in possession of material
nonpublic information with respect to Issuer or the Shares and (ii) Issuer is
not engaging in the related activity to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) or otherwise in
violation of the Exchange Act) to Dealer of the relevant “restricted period” not
later than the Scheduled Trading Day immediately preceding the first day of such
“restricted period”; provided that (I) Issuer shall provide written notice
(which notice shall be deemed to contain representations and warranties that, as
of the time such notice is given, (i) Issuer is not in possession of material
nonpublic information with respect to Issuer or the Shares and (ii) Issuer is
not engaging in the related activity to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) or otherwise in
violation of the Exchange Act) to Dealer of the end of the relevant “restricted
period” not later than the last day of such “restricted period”, (II) Issuer
acknowledges and agrees that any notice under this clause (x) may result in a
Regulatory Disruption or other adjustments in accordance with the terms of this
Confirmation, (III) the Calculation Agent shall make a commercially reasonable
adjustment in respect of any one or more of the terms relevant to the exercise,
settlement, payment or other terms of the relevant Options to preserve the fair
value of the Options to Dealer after taking into account such Regulatory
Disruption, (IV) the aggregate number of Scheduled Trading Days that occur
during any such “restricted period” (in the aggregate across all such
“restricted periods” to which this clause (x) applies) will not exceed 15
Scheduled


10


        

--------------------------------------------------------------------------------




Trading Days and (V) the aggregate number of “restricted periods” to which this
clause (x) applies will not exceed three “restricted periods”.
(xi)    Unless Issuer has delivered the Available Shares Notice prior to the
first Expiration Date, on each day during the Settlement Period, neither Issuer
nor any “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall, without the consent of Dealer, such consent
not to be unreasonably withheld, conditioned or delayed, directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares; provided that such restrictions will not
apply to the following: (A) privately negotiated, off-market purchases of Shares
(or any security convertible into or exchangeable for Shares) at or below the
then-prevailing fair market price thereof; (B) purchases of Shares pursuant to
exercises of stock options granted to former or current employees, officers,
directors, independent contractors or other affiliates of Issuer, including the
withholding and/or purchase of Shares from holders of such options to satisfy
payment of the option exercise price and/or to satisfy tax withholding
requirements in connection with the exercise of such options; (C) purchases of
Shares from holders of performance shares or units or restricted shares or units
to satisfy tax withholding requirements in connection with vesting; (D) the
conversion or exchange by holders of any convertible or exchangeable securities
of Issuer pursuant to the terms of such securities; or (E) purchases of Shares
effected by or for a plan by an agent that satisfy the requirements of Rule
10b-18(a)(13)(ii).
(xii)    (A) On and after the date of the Available Shares Notice until
termination or earlier expiration of the Transaction, a number of Shares equal
to the Capped Number have been reserved for issuance by all required corporate
action of Issuer; (B) on the Trade Date and at all times until termination or
earlier expiration of the Transaction, the Shares issuable upon exercise of the
Warrants (the “Warrant Shares”) have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrant following the
exercise of the Warrant in accordance with the terms and conditions of the
Warrant, will be validly issued, fully-paid and non-assessable; and (C)(i) the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights and (ii) the Warrant Shares shall upon issuance be accepted for listing
or quotation on the Exchange.
(xiii)    To Issuer’s actual knowledge, no state or local (including non-U.S.
jurisdictions) or non-U.S. federal law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.
(b)    Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.
(c)    Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, Dealer represents and warrants to Issuer that (i)
it has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
(d)    Issuer agrees and acknowledges that Dealer is a “financial institution”
and “financial participant” within the meaning of Sections 101(22) and 101(22A)
of Title 11 of the United States Code (the “Bankruptcy Code”). The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other


11


        

--------------------------------------------------------------------------------




transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “termination value, payment amount, or other transfer obligation”
within the meaning of Sections 362 and 546 of the Bankruptcy Code, and (B)
Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561
of the Bankruptcy Code.
(e)    Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement, Section
7(a)(v) of this Confirmation (replacing, solely for these purposes, the words
“On the Trade Date (or, with respect to clause (C)(ii), the Effective Date) and
at all times until termination or earlier expiration of the Transaction” with
the words “On the Effective Date”) and such other matters as Dealer may, prior
to the Trade Date, reasonably request; provided that any such opinion of counsel
may contain customary exceptions and qualifications, including, without
limitation, exceptions and qualifications relating to indemnification
provisions.
8. Other Provisions:
(a)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to Section
6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have the right,
in its sole discretion, to satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below) by giving irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 9:30 A.M. New York City time on the Merger Date, Tender Offer Date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of another Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Issuer does not elect to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to require Issuer to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Issuer’s
failure to elect or election to the contrary; and provided further that Issuer
shall not have the right to so elect (but, for the avoidance of doubt, Dealer
shall have the right to so elect) in the event (i) of an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash, (ii) of an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party or an Extraordinary
Event, which Event of Default, Termination Event or Extraordinary Event resulted
from an event or events within Issuer’s control, (iii) that Issuer fails to
remake the representation set forth in Section 7(a)(i) as of the date of such
election or (iv) prior to Issuer’s delivery of the Available Shares Notice (as
defined below). Upon such Notice of Share Termination, the following provisions
shall apply on the Scheduled Trading Day immediately following the Merger Date,
the Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of another Extraordinary Event, as
applicable:
Share Termination Alternative:
If applicable, means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date or dates as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer.



12


        

--------------------------------------------------------------------------------




Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting, Additional
Disruption Event or Announcement Event, one Share or, in the case of an
Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer, as applicable. If
such Insolvency, Nationalization, Merger Event or Tender Offer involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 1.27,
9.8, 9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units), 9.12 and 10.5 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction, except that all references
to “Shares” shall be read as references to “Share Termination Delivery Units”.

(b)    Private Placement Procedures. (i) If, in the reasonable judgment of
Dealer, based on advice of counsel, for any reason, any Shares or any securities
of Issuer or its affiliates comprising any Share Termination Delivery Units
deliverable to Dealer hereunder (any such Shares or securities, “Delivered
Securities”) would not be immediately freely transferable by Dealer under Rule
144 under the Securities Act, then the provisions set forth in this Section 8(b)
shall apply. In such event, Issuer shall deliver additional Delivered Securities
so that the value of such Delivered Securities, as determined by the Calculation
Agent to reflect a commercially reasonable liquidity discount, equals the value
of the number of Delivered Securities that would otherwise be deliverable if
such Delivered Securities were freely tradeable (without prospectus delivery)
upon receipt by Dealer (such value, the “Freely Tradeable Value”).
(ii) (A)    Dealer (or an Affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Delivered Securities from Dealer
or such Affiliate identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities of substantially similar size for similar
issuers (including, without limitation, the right to have made available to them
for inspection all financial and other records, pertinent corporate documents
and other information reasonably requested by them);
(B)    Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
Delivered Securities by Dealer or such Affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities of substantially similar size for similar issuers, in form and
substance commercially reasonably satisfactory to Dealer and Issuer, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its Affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resale, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Delivered Securities; and
(C)    Issuer agrees that (i) any Delivered Securities so delivered to Dealer
may be transferred by and among Dealer and its Affiliates, and Issuer shall
effect such transfer without any further action by Dealer and (ii) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed with respect to such Delivered Securities, Issuer shall promptly
remove, or cause the transfer agent for such Delivered


13


        

--------------------------------------------------------------------------------




Securities to remove, any legends referring to any such restrictions or
requirements from any Delivered Securities, without any further requirement for
the delivery of any certificate, consent, agreement, opinion of counsel, notice
or any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).
(D)    Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resale of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).
(iii) Dealer or its affiliate may sell such Shares or Share Termination Delivery
Units, as the case may be, during a period (the “Resale Period”) commencing on
the Scheduled Trading Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Scheduled Trading Day on
which Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales equal or exceed the Freely Tradeable Value (such amount of the Freely
Tradeable Value, the “Required Proceeds”). If any of such delivered Shares or
Share Termination Delivery Units remain after such realized net proceeds equal
or exceed the Required Proceeds, Dealer shall return such remaining Shares or
Share Termination Delivery Units to Issuer. If the Required Proceeds exceed the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Scheduled Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares or
Share Termination Delivery Units, as the case may be, (“Make-whole Shares”) in
an amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(b)(iii). This provision shall be applied
successively until the Additional Amount is equal to zero, subject to Section
8(d).
(c)        Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares, (i) Dealer’s
Beneficial Ownership would be equal to or greater than 4.5% of the outstanding
Shares or (ii) Dealer, Dealer Group (as defined below) or any person whose
ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local (including non-U.S.) laws, regulations, regulatory orders or
organizational documents or contracts of Issuer that are, in each case,
applicable to ownership of Shares (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership in excess of a number of Shares equal to (x)
the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a
local, state, federal or non-U.S. regulator) of a Dealer Person, or could result
in an adverse effect on a Dealer Person, under Applicable Laws, as determined by
Dealer in its reasonable discretion, and with respect to which such requirements
have not been met or the relevant approval has not been received or that would
give rise to any consequences under the constitutive documents of Issuer or any
contract or agreement to which Issuer is a party (in each case, excluding any
filings of Form 13F, Schedule 13D or Schedule 13G under the Exchange Act), in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination (each of clause (i) and (ii) above, an “Ownership Limitation”). If
any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of an Ownership Limitation, Dealer’s right to receive such delivery shall
not be extinguished and Issuer shall make such delivery as promptly as
practicable after, but in no event later than one Scheduled Trading Day after,
Dealer gives notice to Issuer that such delivery would not result in any of such
Ownership Limitations being breached. “Dealer’s Beneficial Ownership” means the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder (collectively, “Section 13”)) of Shares,
without duplication, by Dealer, together with any of its affiliates or other
person subject to aggregation with Dealer under Section 13 for purposes of
“beneficial ownership”, or by any “group” (within the meaning of Section 13) of
which Dealer is or may be deemed to be a part (Dealer and any such affiliates,
persons and groups, collectively, “Dealer Group”) (or, to the extent that, as a
result of a change in law, regulation or interpretation after the date hereof,
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such number).
Notwithstanding anything in the Agreement or this Confirmation to the contrary,
Dealer (or the affiliate designated by Dealer pursuant to Section 8(k) below)
shall not


14


        

--------------------------------------------------------------------------------




become the record or beneficial owner, or otherwise have any rights as a holder,
of any Shares that Dealer (or such affiliate) is not entitled to receive at any
time pursuant to this Section 8(c), until such time as such Shares are delivered
pursuant to this Section 8(c).
(d)        Limitations on Settlement by Issuer.
(i)    Notwithstanding anything herein or in the Agreement to the contrary, once
Issuer delivers a notice (such notice, the “Available Shares Notice”) to Dealer
representing and warranting that the number of authorized but unissued Shares
that are not reserved for future issuance in connection with transactions in the
Shares (other than the Transaction) (such Shares, the “Available Shares”)
exceeds the Capped Number of Shares (as provided in Annex A to this
Confirmation), subject to adjustment from time to time in accordance with the
provisions of this Confirmation or the Definitions, other than an adjustment
resulting from actions of Issuer or events within Issuer’s control (the Capped
Number of Shares, as so adjusted, the “Capped Number”) (provided that no such
adjustment shall cause the Capped Number to exceed the number of Available
Shares), Issuer shall not be required to deliver Shares in connection with the
Transaction in excess of the Capped Number. Upon delivery of the Available
Shares Notice, Issuer shall be deemed to represent and warrant to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of Available Shares. In the event that, following the date of the
Available Shares Notice, Issuer shall not have delivered the full number of
Shares otherwise deliverable as a result of this Section 8(d) (the resulting
deficit, the “Deficit Shares”), Issuer shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that (i)
Shares are repurchased, acquired or otherwise received by Issuer or any of its
subsidiaries after the date of the Available Shares Notice (whether or not in
exchange for cash, fair value or any other consideration), (ii) authorized and
unissued Shares previously reserved for issuance in respect of other
transactions become no longer so reserved or (iii) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions.
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.
(ii)    Notwithstanding anything herein or in the Agreement to the contrary,
prior to the date of the Available Shares Notice, to the extent that Issuer
would otherwise be required to deliver any Shares to Dealer (whether upon
settlement of the Transaction, upon termination or otherwise), and the number of
Available Shares is less than the number of Shares otherwise so required to be
delivered, Counterparty shall, on the date such delivery would otherwise be due,
pay cash to Dealer in lieu of such delivery of such excess number of Shares,
with the amount of such payment determined by the Calculation Agent in its
commercially reasonable discretion and notified by the Calculation Agent to
Issuer no later than the Scheduled Trading Day preceding such date of payment.
Prior to the date of the Available Shares Notice, Issuer shall ensure that, to
the extent that (i) Shares are repurchased, acquired or otherwise received by
Issuer or any of its subsidiaries (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved or (iii) Issuer additionally authorizes any unissued Shares
that are not reserved for other transactions, such shares shall constitute
“Available Shares” under this Transaction or any similar transaction entered on
or about the date hereof, such Shares to be allocated proportionally to each
such transaction based on the number of “Options” outstanding thereunder (up to
the “Capped Number” specified in each such transaction). Upon Dealer’s
reasonable request from time to time, Issuer shall promptly notify Dealer of the
then-current number of Available Shares.
(e)        Right to Extend. The Calculation Agent, acting commercially
reasonably, may postpone, without duplication of any postponements made pursuant
to the provisions applicable to Regulatory Disruptions hereunder, any Exercise
Date or Settlement Date or any other date of valuation or delivery with respect
to some or all of the relevant Warrants (in which event the Calculation Agent
shall make appropriate adjustments to the Number of Shares to be Delivered with
respect to one or more Components), if Dealer determines, in its reasonable
discretion, based on advice of counsel in the case of the immediately following
clause (ii), that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock loan market or any other relevant market or (ii) to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer


15


        

--------------------------------------------------------------------------------




or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer in good
faith in relation to such requirements).
(f)        Equity Rights. Dealer acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Issuer’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Issuer’s bankruptcy to any claim arising
as a result of a breach by Issuer of any of its obligations under this
Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Issuer herein under or pursuant to any other
agreement.
(g)        Amendments to Equity Definitions. The following amendments shall be
made to the Equity Definitions:
(i)     Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or Warrants” at the end of the sentence.
(ii)    The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has an effect on
the theoretical value of the relevant Shares or options on the Shares and, if
so, will (i) make appropriate adjustment(s), if any, to any one or more of:’
and, the portion of such sentence immediately preceding clause (ii) thereof is
hereby amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;
(iii)     Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material” and adding the phrase “or Warrants” at the end of the sentence;
(iv)     Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect to that
Issuer.”;
(v)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); (B)
replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; and
(vi)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
(h)        Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, without the
consent of Issuer to any affiliate of Dealer or any internationally recognized
investment bank, in each case that is (or whose guarantor is) of credit quality
equivalent to Dealer. In the event of any such transfer or assignment, the
transferee or assignee shall agree that (i) Issuer will not receive from the
transferee or assignee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement that is less than the amount that Issuer would have received from
Dealer in the absence of such transfer or assignment and (ii) Issuer will not be
required to pay to the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement, if applicable, greater than the amount that Issuer
would have been required to pay to Dealer in the absence of such transfer or
assignment, except in each case, to


16


        

--------------------------------------------------------------------------------




the extent it results from a change in law that occurs after the date of that
transfer or assignment. At any time at which any Ownership Limitation exists, if
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Ownership
Limitation no longer exists, Dealer may designate any Scheduled Trading Day as
an Early Termination Date with respect to a portion (the “Terminated Portion”)
of the Transaction, such that such Ownership Limitation no longer exists. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Issuer shall
be the sole Affected Party with respect to such partial termination and (iii)
such portion of the Transaction shall be the only Terminated Transaction.
(i)        Adjustments. For the avoidance of doubt, whenever the Calculation
Agent is called upon to make an adjustment pursuant to the terms of this
Confirmation or the Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.
(j)        Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.
(k)        Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.
(l)        Additional Termination Events. The occurrence of any of the following
shall constitute an Additional Termination Event with respect to which the
Transaction shall be the sole Affected Transaction and Issuer shall be the sole
Affected Party; provided that with respect to any Additional Termination Event,
Dealer, acting in good faith and commercially reasonably, may choose to treat
part of the Transaction as the sole Affected Transaction, and, upon the
termination of the Affected Transaction, a Transaction with terms identical to
those set forth herein except with a Number of Warrants equal to the unaffected
number of Warrants shall be treated for all purposes as the Transaction, which
shall remain in full force and effect:
(i)    Dealer reasonably determines, based on advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities laws, rules or
regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer in good faith in relation to such requirements);
(ii)    a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act other than Issuer, Issuer’s wholly-owned subsidiaries and Issuer’s
and their employee benefit plans files a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of Issuer’s common stock representing more than 50% of the voting
power of Issuer’s common stock;
(iii)    the consummation of (A) any recapitalization, reclassification or
change of the Issuer’s common stock (other than changes resulting from a
subdivision or combination) as a result of which the Issuer’s common stock would
be converted into, or exchanged for, stock, other securities, other property or
assets; (B) any share exchange, consolidation or merger of the Issuer pursuant
to which the Issuer’s common stock will be converted into cash, securities or
other property or assets; or (C) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Issuer and its subsidiaries, taken as a whole, to any
person other than one of the Issuer’s wholly owned subsidiaries;; or
(iv)    Issuer’s stockholders approve any plan or proposal for Issuer’s
liquidation or dissolution.
Notwithstanding the foregoing, a transaction or transactions set forth in clause
(iii) above shall not constitute an Additional Termination Event if at least 90%
of the consideration received or to be received by the


17


        

--------------------------------------------------------------------------------




holders of Issuer’s common stock (excluding cash payments for fractional shares
and cash payments made pursuant to dissenters’ appraisal rights) in connection
with such transaction or transactions otherwise constituting an Additional
Termination Event under clause (iii) above consists of shares of common stock
that are listed or quoted (or depositary receipts representing shares of common
stock, which depositary receipts are listed or quoted) on any of The New York
Stock Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or
any of their respective successors) or will be so listed or quoted when issued
or exchanged in connection with such transaction or transactions and such
transaction(s) constitutes a common stock change event whose reference property
consists of such consideration, and as a result of such transaction or
transactions, the Shares will consist of such consideration, excluding cash
payments for fractional Shares and cash payments made in respect of dissenters’
statutory appraisal rights.
(m)        No Netting and Set-off. Each party waives any and all rights it may
have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
(n)        Early Unwind. In the event the sale by Issuer of the “Initial
Securities” (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers pursuant to the Purchase Agreement for any reason by 9:00
A.M. (New York City time) on the second (third, if the pricing occurs after 4:30
P.M. (New York City time) on any given day) business day after the Trade Date
(or such later date as agreed upon by the parties, which in no event shall be
later than ten business days after such second or third business day) (such
second or third business day or such later date being the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and the Transaction and all of the respective rights and obligations
of Dealer and Issuer thereunder shall be cancelled and terminated. Following
such termination and cancellation, each party shall be released and discharged
by the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of either party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Dealer and Issuer represent and acknowledge to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.
(o)        Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA, (y)
any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit or
otherwise impair either party’s rights to terminate, renegotiate, modify, amend
or supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Loss of Stock Borrow, Increased Cost of Stock
Borrow, an Excess Ownership Position or Illegality (as defined in the
Agreement)).
(p)    Tax Matters.
(i)    Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.
(ii)    HIRE Act and Section 305.  “Tax” and “Indemnifiable Tax”, each as
defined in Section 14 of the Agreement, shall not include any tax imposed on
payments treated as dividends from sources within the United States under
Section 305 (as in effect on the date hereof) or Section 871(m) of the Code or
any regulations issued thereunder (each such tax, “Dividend Tax”). Without
duplication for (1) any amount that Issuer has deducted on account of such
Dividend Tax from any amount paid to Dealer or (2) any amount that Issuer has
paid from money or other property of Dealer, the amount of Dividend Taxes so
required to be remitted shall be payable by Dealer


18


        

--------------------------------------------------------------------------------




to Issuer on the date on which the remittance of such required withholding or
deduction is required to be made, and Dealer’s aforementioned obligations shall
survive the termination of any Transaction.
(iii)    Tax documentation. Issuer shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Issuer has become obsolete or incorrect.
Additionally, Issuer shall, promptly upon request by Dealer, provide such other
tax forms and documents as are reasonably requested by Dealer. Dealer shall
provide Issuer, as applicable, (x) a valid U.S. Internal Revenue Service Form
W-9 or W-8ECI or (y) (A) a valid Internal Revenue Service Form W-8IMY along with
a withholding statement and (B) attached a valid Internal Revenue Service Form
W-9 or Internal Revenue Service Form W-8ECI, or, in each case, any successor
thereto, (i) on or before the date of execution of this Confirmation and (ii)
promptly upon learning that any such tax form previously provided by Dealer has
become obsolete or incorrect. Additionally, Dealer shall, promptly upon request
by Issuer, provide such other tax forms and documents as are reasonably
requested by Issuer.
(iv)    Tax Representations. Issuer is a corporation for U.S. federal income tax
purposes and is organized under the laws of the State of Delaware. Issuer is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).
(q)    Role of Agent. Each of Dealer and Issuer acknowledges to and agrees with
the other party hereto and to and with the Agent that (i) the Agent is acting as
agent for Dealer under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, and may transfer
its rights and obligations with respect to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Dealer and the Agent have not given,
and Issuer is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of Dealer or the Agent, other than the representations expressly set forth
in this Confirmation or the Agreement, and (v) each party agrees to proceed
solely against the other party, and not the Agent, to collect or recover any
money or securities owed to it in connection with the Transaction. Each party
hereto acknowledges and agrees that the Agent is an intended third party
beneficiary hereunder. Issuer acknowledges that the Agent is an affiliate of
Dealer. Dealer will be acting for its own account in respect of this
Confirmation and the Transaction contemplated hereunder.
(r)    Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Issuer. The Agent will furnish to
Issuer upon written request a statement as to the source and amount of any
remuneration received or to be received by the Agent in connection with the
Transaction.
(s)    Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Issuer, such delivery shall be effected through the
Agent. In addition, all notices, demands and communications of any kind relating
to the Transaction between Dealer and Issuer shall be transmitted exclusively
through the Agent.
(t)    Agreements and Acknowledgements Regarding Hedging. Issuer understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Issuer.
(u)    2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 ("Protocol") apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In


19


        

--------------------------------------------------------------------------------




respect of the Attachment to the Protocol, (i) the definition of "Adherence
Letter" shall be deemed to be deleted and references to "Adherence Letter" shall
be deemed to be to this section (and references to "such party's Adherence
Letter" and "its Adherence Letter" shall be read accordingly), (ii) references
to "adheres to the Protocol" shall be deemed to be "enters into this Agreement",
(iii) references to "Protocol Covered Agreement" shall be deemed to be
references to the Agreement (and each "Protocol Covered Agreement" shall be read
accordingly), and (iv) references to "Implementation Date" shall be deemed to be
references to the date of this Confirmation. For the purposes of this section:
1. Dealer is a Portfolio Data Sending Entity and Issuer is a Portfolio Data
Receiving Entity;
2. Dealer and Issuer may use a Third Party Service Provider, and each of Dealer
and Issuer consents to such use including the communication of the relevant data
in relation to Dealer and Issuer to such Third Party Service Provider for the
purposes of the reconciliation services provided by such entity.
3. The Local Business Days for such purposes in relation to Dealer and Issuer is
New York, New York, USA.
4. The following are the applicable email addresses.
Portfolio Data:    Dealer: MarginServicesPortRec@barclays.com
Issuer: eberkman@ligand.com
Notice of discrepancy:    Dealer: PortRecDiscrepancy@barclays.com
Issuer: eberkman@ligand.com
Dispute Notice:    Dealer: EMIRdisputenotices@barclays.com
Issuer: eberkman@ligand.com
(v)    NFC Representation Protocol. The parties agree that the provisions set
out in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol
published by ISDA on March 8, 2013 (the "NFC Representation Protocol") shall
apply to the Agreement as if each party were an Adhering Party under the terms
of the NFC Representation Protocol. In respect of the Attachment to the
Protocol, (i) the definition of "Adherence Letter" shall be deemed to be deleted
and references to "Adherence Letter" shall be deemed to be to this section (and
references to "the relevant Adherence Letter" and "its Adherence Letter" shall
be read accordingly), (ii) references to "adheres to the Protocol" shall be
deemed to be "enters into this Agreement", (iii) references to "Covered Master
Agreement" shall be deemed to be references to the Agreement (and each "Covered
Master Agreement" shall be read accordingly), and (iv) references to
"Implementation Date" shall be deemed to be references to the date of this
Confirmation. Issuer confirms that it enters into this Confirmation as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol). Issuer shall promptly notify Dealer of any change to its status as a
party making the NFC Representation.
(w)    Bail-In Protocol. Notwithstanding anything contained in the Agreement,
the parties agree that the provisions of the ISDA 2016 Bail-In Article 55 BRRD
Protocol published by the International Swaps and Derivatives Association, Inc.
on 14 July 2016 (the "Bail-In Protocol") shall be deemed to be incorporated into
and apply to the Agreement with effect from the date of this Confirmation as if
references in those provisions to "Protocol Covered Agreement" as defined in the
Bail-in Protocol were references to the Agreement, and on the basis that
references to the "Implementation Date" in the Bail-in Protocol shall be deemed
to be references to the date of this Confirmation.
(x)    Contractual Recognition of UK Stay in Resolution. Notwithstanding
anything contained in the Agreement, the parties agree that the provisions of
paragraphs 1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the
"UK Module") published by the International Swaps and Derivatives Association,
Inc. on 3 May 2016, as amended from time to time, shall be deemed to be
incorporated into the Agreement as if references in those provisions to "Covered
Agreement" were references to the Agreement, and on the basis that: (i) Dealer
shall be treated as a "Regulated Entity" and as a "Regulated Entity
Counterparty" with respect to Issuer, (ii) Issuer shall be treated as a "Module
Adhering Party", and (iii) references to the "Implementation Date" in the UK
Module shall be deemed to be references to the date of this Confirmation.


20


        

--------------------------------------------------------------------------------




(y)    Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
(z)        Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
[Signature Page Follows]


21


        

--------------------------------------------------------------------------------




Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.
Yours faithfully,
BARCLAYS BANK PLC


By:
/s/ Steven R. Halperin    

Name: Steven R. Halperin
Title: Managing Director




Agreed and Accepted By:

LIGAND PHARMACEUTICALS INCORPORATED


By:
/s/ Charles Berkman    

Name: Charles Berkman
Title: Senior Vice President, General Counsel and Secretary


22


        

--------------------------------------------------------------------------------






Annex A


For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.


Component Number
Number of Warrants
Expiration Date
1
8,719
Tue 15 Aug 2023
2
8,719
Wed 16 Aug 2023
3
8,719
Thu 17 Aug 2023
4
8,719
Fri 18 Aug 2023
5
8,719
Mon 21 Aug 2023
6
8,719
Tue 22 Aug 2023
7
8,719
Wed 23 Aug 2023
8
8,719
Thu 24 Aug 2023
9
8,719
Fri 25 Aug 2023
10
8,719
Mon 28 Aug 2023
11
8,719
Tue 29 Aug 2023
12
8,719
Wed 30 Aug 2023
13
8,719
Thu 31 Aug 2023
14
8,719
Fri 1 Sep 2023
15
8,719
Tue 5 Sep 2023
16
8,719
Wed 6 Sep 2023
17
8,719
Thu 7 Sep 2023
18
8,719
Fri 8 Sep 2023
19
8,719
Mon 11 Sep 2023
20
8,719
Tue 12 Sep 2023
21
8,719
Wed 13 Sep 2023
22
8,719
Thu 14 Sep 2023
23
8,719
Fri 15 Sep 2023
24
8,719
Mon 18 Sep 2023
25
8,719
Tue 19 Sep 2023
26
8,719
Wed 20 Sep 2023
27
8,719
Thu 21 Sep 2023
28
8,719
Fri 22 Sep 2023
29
8,719
Mon 25 Sep 2023
30
8,719
Tue 26 Sep 2023
31
8,719
Wed 27 Sep 2023
32
8,719
Thu 28 Sep 2023
33
8,719
Fri 29 Sep 2023
34
8,719
Mon 2 Oct 2023
35
8,719
Tue 3 Oct 2023
36
8,719
Wed 4 Oct 2023
37
8,719
Thu 5 Oct 2023
38
8,719
Fri 6 Oct 2023
39
8,719
Mon 9 Oct 2023
40
8,719
Tue 10 Oct 2023



23


        

--------------------------------------------------------------------------------




41
8,719
Wed 11 Oct 2023
42
8,719
Thu 12 Oct 2023
43
8,719
Fri 13 Oct 2023
44
8,719
Mon 16 Oct 2023
45
8,719
Tue 17 Oct 2023
46
8,719
Wed 18 Oct 2023
47
8,719
Thu 19 Oct 2023
48
8,719
Fri 20 Oct 2023
49
8,719
Mon 23 Oct 2023
50
8,719
Tue 24 Oct 2023
51
8,719
Wed 25 Oct 2023
52
8,719
Thu 26 Oct 2023
53
8,719
Fri 27 Oct 2023
54
8,719
Mon 30 Oct 2023
55
8,719
Tue 31 Oct 2023
56
8,719
Wed 1 Nov 2023
57
8,720
Thu 2 Nov 2023
58
8,720
Fri 3 Nov 2023
59
8,720
Mon 6 Nov 2023
60
8,720
Tue 7 Nov 2023
61
8,720
Wed 8 Nov 2023
62
8,720
Thu 9 Nov 2023
63
8,720
Fri 10 Nov 2023
64
8,720
Mon 13 Nov 2023
65
8,720
Tue 14 Nov 2023
66
8,720
Wed 15 Nov 2023
67
8,720
Thu 16 Nov 2023
68
8,720
Fri 17 Nov 2023
69
8,720
Mon 20 Nov 2023
70
8,720
Tue 21 Nov 2023
71
8,720
Wed 22 Nov 2023
72
8,720
Mon 27 Nov 2023
73
8,720
Tue 28 Nov 2023
74
8,720
Wed 29 Nov 2023
75
8,720
Thu 30 Nov 2023
76
8,720
Fri 1 Dec 2023
77
8,720
Mon 4 Dec 2023
78
8,720
Tue 5 Dec 2023
79
8,720
Wed 6 Dec 2023
80
8,720
Thu 7 Dec 2023
81
8,720
Fri 8 Dec 2023
82
8,720
Mon 11 Dec 2023
83
8,720
Tue 12 Dec 2023
84
8,720
Wed 13 Dec 2023
85
8,720
Thu 14 Dec 2023
86
8,720
Fri 15 Dec 2023



24


        

--------------------------------------------------------------------------------




87
8,720
Mon 18 Dec 2023
88
8,720
Tue 19 Dec 2023
89
8,720
Wed 20 Dec 2023
90
8,720
Thu 21 Dec 2023
91
8,720
Fri 22 Dec 2023
92
8,720
Tue 26 Dec 2023
93
8,720
Wed 27 Dec 2023
94
8,720
Thu 28 Dec 2023
95
8,720
Fri 29 Dec 2023
96
8,720
Tue 2 Jan 2024
97
8,720
Wed 3 Jan 2024
98
8,720
Thu 4 Jan 2024
99
8,720
Fri 5 Jan 2024
100
8,720
Mon 8 Jan 2024
101
8,720
Tue 9 Jan 2024
102
8,720
Wed 10 Jan 2024
103
8,720
Thu 11 Jan 2024
104
8,720
Fri 12 Jan 2024
105
8,720
Tue 16 Jan 2024
106
8,720
Wed 17 Jan 2024
107
8,720
Thu 18 Jan 2024
108
8,720
Fri 19 Jan 2024
109
8,720
Mon 22 Jan 2024
110
8,720
Tue 23 Jan 2024
111
8,720
Wed 24 Jan 2024
112
8,720
Thu 25 Jan 2024
113
8,720
Fri 26 Jan 2024
114
8,720
Mon 29 Jan 2024
115
8,720
Tue 30 Jan 2024
116
8,720
Wed 31 Jan 2024
117
8,720
Thu 1 Feb 2024
118
8,720
Fri 2 Feb 2024
119
8,720
Mon 5 Feb 2024
120
8,720
Tue 6 Feb 2024



Strike Price:
USD 315.3810

Premium:
USD 31,200,000

Final Disruption Date:
February 19, 2024

Maximum Stock Loan Rate:
200 basis points

Initial Stock Loan Rate:
Prior to May 16, 2023, zero basis points, and thereafter, 25 basis points

Capped Number of Shares:
1,569,516





25


        